P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1538 Judy_L_Gaines@vanguard.com August 13, 2013 Amy Miller, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard International Equity Index Funds (the “Trust”) File No. 33-32548 Post Effective Amendment Number 93 Dear Ms. Miller, This letter responds to your comments provided on August 13, 2013 on the above referenced post-effective amendment, which was filed to disclose changes to the target benchmark for Vanguard Emerging Markets Stock Index Fund, a series of the Trust. Comment 1: Management Fees Comment: Confirm that the difference in management fees are attributable to expenses other than the investment advisory fees and that advisory fees are consistent across the various share classes of a fund. Response: We confirm that the advisory fees do not differ among share classes and that the difference in management fees is attributable to other administrative fees that are not included as Other Expenses. Comment 2: Tandy Requirements As required by the
